Case 2:16-cr-20222-AJT-RSW ECF No..374-2;PagelD.2124 Filed 03/30/20 Page 1of3

State of North Carolina

ROY COOPER
GOVERNOR

March 14, 2020
EXECUTIVE ORDER NO. 117

PROHIBITING MASS GATHERINGS AND DIRECTING THE STATEWIDE
CLOSURE OF K-12 PUBLIC SCHOOLS TO LIMIT THE SPREAD OF COVID-19

WHEREAS, the undersigned issued Executive Order No. 116 on March 10, 2020, which
declares a State of Emergency to coordinate the State’s response and protective actions to address
the Coronavirus Disease 2019 (“COVID-19”) public health emergency and to provide for the
health, safety, and welfare of residents and visitors located in North Carolina (“Declaration of a
State of Emergency”); and

WHEREAS, the undersigned established the Novel Coronavirus Task Force on COVID-
19 to work with state, local, and federal partners in responding to challenges posed by COVID-19;
and

WHEREAS, the World Health Organization declared COVID-19 a global pandemic on
March 11, 2020; and

WHEREAS, on March 1 1, 2020, the President of the United States took executive action
to restrict travel from Europe into the United States of America; and

WHEREAS, on March 13, 2020, the President of the United States declared the ongoing
COVID-19 a pandemic of sufficient severity and magnitude to warrant an emergency declaration
for all states, tribes, territories, and the District of Columbia pursuant to Section 501(b) of the
Robert T. Stafford Disaster Relief and Emergency Assistance Act, 42 U.S.C. § 5121-5207 (the
“Stafford Act”); and

WHEREAS, on March 13, 2020, the President of the United States pursuant to Sections
201 and 301 of the National Emergencies Act, 50 U.S.C. § 1601, ef seq. and consistent with
Section 1135 of the Social Security Act, as amended (42 U.S.C. § 1320b-5), declared a national
emergency that the COVID-19 outbreak in the United States constitutes a national emergency
beginning March 1, 2020; and

WHEREAS, the North Carolina Department of Health and Human Services (“NCDHHS”)
confirmed the number of cases of COVID-19 in North Carolina continues to rise; and

WHEREAS, Executive Order No. 116 invoked the Emergency Management Act, and
authorizes the Governor to exercise the powers and duties set forth therein to direct and aid in the
response to, recovery from, and mitigation against emergencies; and

WHEREAS, NCDHHS has organized a Public Health Incident Management Team to
manage the public health impacts of COVID-19 in this state; and

WHEREAS, first responders and health care professionals remain integral to ensuring the
state is best situated to respond to and mitigate the threat posed by COVID-19 and such first
responders and health care professionals should have the availability of all necessary personal
protective equipment and continue to follow all necessary response protocols; and
Case 2:16-cr-20222-AJT-RSW ECF No. 374-2, PagelD.2125 Filed 03/30/20 Page 2 of 3

WHEREAS, pursuant to N.C. Gen. Stat. § 166A-19.30(b)(3), the undersigned, with the
concurrence of the Council of State, has the power to regulate and control the congregation of
persons in public places or buildings; and

WHEREAS, pursuant to N.C. Gen. Stat. § 166A-19.30(b)(4), the undersigned, with the
concurrence of the Council of State, may waive a provision of any regulation or ordinance of a
state agency which restricts the immediate relief of human suffering; and

WHEREAS, pursuant to N.C. Gen. Stat. § 166A-19.30(b)(5), the undersigned, with the
concurrence of the Council of State, may perform and exercise other such functions, powers and
duties as are necessary to promote and secure the safety and protection of the civilian population;
and

WHEREAS, further action is necessary to protect the health and safety of the residents of
North Carolina, slow the spread of the COVID-19 outbreak, reduce the number of people infected,
and avoid strain on our health care system; and

WHEREAS, the undersigned has sought and obtained concurrence from the Council of
State consistent with the Governor’s emergency powers authority in N.C. Gen. Stat. § 166A-19.30.

NOW, THEREFORE, by the authority vested in me as Governor by the Constitution and
the laws of the State of North Carolina, IT IS ORDERED:

Section 1. Prohibition of Mass Gatherings

Pursuant to N.C. Gen. Stat. § 166A-19.30(b)(3), which allows for the undersigned to
regulate and control the congregation of persons in public places or buildings and with the
concurrence of the Council of State, to help protect the health and well-being of North Carolinians,
I hereby prohibit mass gatherings in the State of North Carolina.

a. A mass gathering is defined as any event or convening that brings together more than one
hundred (100) persons in a single room or single space at the same time, such as an
auditorium, stadium, arena, large conference room, meeting hall, theater, or any other
confined indoor or outdoor space. This includes parades, fairs and festivals.

b. A mass gathering does not include normal! operations at airports, bus and train stations,
medical facilities, libraries, shopping malls and centers, or other spaces where more than
one hundred (100) persons are gathered. It also does not include office environments,
restaurants, factories, grocery stores or other retail establishments.

c. Pursuant to N.C. Gen. Stat. § 166A-19.30(a)(2), the provision of this section shall be
enforced by state and local law enforcement officers.

d. Violations of this section or orders issued pursuant to N.C. Gen. Stat. § 166A-19.30 may
be subject to prosecution pursuant to N.C. Gen. Stat. § 166A-19.30(d) and is punishable as
a Class 2 misdemeanor in accordance with N.C. Gen. Stat. § 14-288.20A.

Section 2. School Closures

a. Pursuant to N.C. Gen. Stat. § 166A-19.30(b)(5) which allows the undersigned to perform
and exercise such other functions, powers and duties as are necessary to promote and secure
the safety and protection of the civilian population, and with the concurrence of the Council
of State, I hereby direct that all public schools close for students effective Monday, March
16, 2020 until March 30, 2020, unless extended beyond that date.

b. Pursuant to N.C. Gen. Stat. § 166A-19.30(a)(1), I hereby direct NCDHHS, the North
Carolina Department of Public Instruction, and the North Carolina State Board of
Education to immediately work together to implement measures to provide for the health,
nutrition, safety, educational needs and well-being of children during the school closure
period.
Case 2:16-cr-20222-AJT-RSW ECF No. 374-2, PagelD.2126 Filed 03/30/20 Page 3 of 3

Section 3. Social Distancing

In coordination with the State Health Director and alignment with guidance from the
Centers for Disease Control and Prevention, all persons are urged to maintain social distancing
(approximately six feet away from other people) whenever possible and to continue to wash hands,
utilize hand sanitizer and practice proper respiratory etiquette (including coughing into elbow).

Section 4. Distribution

I hereby order that this Executive Order be: (1) distributed to the news media and other
organizations calculated to bring its contents to the attention of the general public; (2) promptly
filed with the Secretary of the North Carolina Department of Public Safety, the Secretary of State,
and the superior court clerks in the counties to which it applies, unless the circumstances of the
State of Emergency would prevent or impede such filing; and (3) distributed to others as necessary
to ensure proper implementation of this Executive Order.

Section 5. Effective Date

With the exception of section 2, this Executive Order is effective immediately and shall
remain in effect for thirty (30) days or until rescinded or superseded by another applicable
Executive Order. An Executive Order rescinding the Declaration of a State of Emergency will
automatically rescind this Executive Order.

IN WITNESS WHEREOF, | have hereunto signed my name and affixed the Great Seal
of the State of North Carolina at the Capitol in the City of Raleigh, this 14"" day of March in the
year of our Lord two thousand and twenty.

 

Roy CoopeH

Governor

ATTEST:

   

Elaine F. Marsha
Secretary of State

 
